Citation Nr: 1611459	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a chronic pulmonary condition to include sarcoidosis.


REPRESENTATION

Veteran represented by:	Herschel Goldfield, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sarcoidosis.  He asserts that his sarcoidosis was caused by active service.  In pertinent part, he reports that he developed this condition as a result of inhaling toxic fumes and smoke while serving as a firefighter in service.  See June 2015 Board Hearing Transcript.  

With that said, personnel records in evidence fail to support the Veteran's contention that he ever served as a firefighter while in service.  Rather, these records, including his DD-214, indicate that his only military occupational specialty (MOS) was that of a clerk.  Importantly, the Veteran does not dispute that his original MOS was listed as a clerk.  Instead, he reports that he was given a new duty because his clerking position was filled by another serviceman while he was on temporary assignment to "Camp Roberts" in 1968.  See June 2012 DRO Hearing Transcript.  As a result upon returning to his original unit, he filed for, and was granted, a transfer to work as a firefighter.  Id.  

In support of these contentions, he has submitted one record that appears to be a "Department of the Army Certificate of Training."  This certificate indicates that he completed "On the Job Training as a Fireman with the Fort Ord Fire Station" on October 18, 1968; approximately one week before service separation.  

In sum, the Veteran's reports of serving as a firefighter are at the heart of his claim for service connection.  In that regard, he appears to have submitted documentation to support those contentions.  However, personnel records contradict this document as they are negative for evidence that the Veteran ever had an MOS other than clerk or that he received any specialized training as a firefighter.  As a result, the Board believes that objective verification of the validity of the October 1968 Certificate of Training is appropriate to assist with clarifying the factual discrepancies of record.  Therefore, this case is being forwarded to the office of the Joint Services Records Research Center (JSRRC) to obtain an independent assessment of the validity of the certificate and to determine whether there is definitive evidence of the Veteran receiving firefighting training in-service.

Accordingly, the case is REMANDED for the following action:

1.  Forward this case to the JSRRC.  Request an independent assessment of the validity of the photocopy of an October 18, 1968 "Department of the Army Certificate of Training" that the Veteran has provided in furtherance of his claim for service connection.  

Request that the JSRRC specifically state whether it can verify the validity of the document based upon the written content of the document itself; comparison with the remaining documents in the Veteran's personnel file and research of any additional pertinent unit history records that are on file. 

Additionally, request that the JSRRC address whether any other obtainable evidence establishes that the Veteran served as a firefighter during service. 

Finally, request verification that the Veteran was sent on assignment to "Camp Roberts," California, in 1968 or at any point during his service, as the claims file is silent as to such evidence. 

2.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




